Citation Nr: 0806324	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
duodenal ulcer disease, status post antrectomy, vagotomy, and 
Billroth II type anastomosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the 20 percent evaluation for 
duodenal ulcer disease, post operative.  

In a January 2004 statement of the case (SOC), the RO 
increased the evaluation for the veteran's service-connected 
duodenal ulcer disease, status post antrectomy, vagotomy, and 
Billroth II type anastomosis to 30 percent, effective October 
8, 2002.  The veteran was advised of the above grant of 
increased rating; however, he did not withdraw his appeal.  
In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims held that, on a claim 
for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.

The Board notes that in the veteran's VA Form 9, received in 
March 2004, the veteran indicated that he wanted to have a 
Decision Review Officer (DRO) hearing and a Board hearing at 
the RO.  In May 2004, the veteran testified at a personal 
hearing before a DRO, and a copy of the transcript is of 
record.  The veteran was also scheduled for a travel board 
hearing to be held at the RO on September 12, 2007.  However, 
the record reflects that he failed to report for the 
scheduled hearing.  The Board finds that there is no Board 
hearing request pending at this time.  38 C.F.R. § 20.702(d) 
(2007).  

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Los Angeles, 
California; hence, that RO now has jurisdiction over the 
claim on appeal.


FINDING OF FACT

The veteran's service-connected duodenal ulcer disease, 
status post antrectomy, vagotomy, and Billroth II type 
anastomosis is currently manifested by complaints of 
abdominal pain, chronic diarrhea, and loose bowel movements 
without objective findings of mild circulatory symptoms after 
meals, weight loss, or post operative complications of 
stricture or continuing gastric retention.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for duodenal ulcer disease, status post 
antrectomy, vagotomy, and Billroth II type anastomosis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.20, 4.114, Diagnostic 
Codes 7308, 7348 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Decision

The veteran seeks a higher evaluation for his service-
connected duodenal ulcer disease, status post antrectomy, 
vagotomy, and Billroth II type anastomosis.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In this case, service connection for duodenal ulcer disease 
was granted by means of a May 1970 rating decision and 
assigned a 20 percent evaluation effective October 1967, a 
temporary evaluation to 100 percent due to hospitalization 
from January 1970, and a 40 percent evaluation from April 
1970, under Diagnostic Code 7308.  In March 1975, the RO 
determined that the veteran's post-gastrectomy syndrome had 
improved and therefore, reduced the veteran's service-
connected duodenal ulcer disease evaluation from 40 percent 
to 20 percent, effective July 1975.  The Board also notes 
that from June 10, 1986 to July 25, 1986, the veteran's 
evaluation was reduced to 10 percent due to the veteran's 
incarceration on April 10, 1986.  

By correspondence received in October 2002, the veteran filed 
an informal claim seeking an increased rating.  As noted 
above, in April 2003, the RO denied the matter, confirming 
and continuing the 20 percent rating.  The veteran appealed 
therefrom.  Subsequently thereafter, the RO increased the 
veteran's evaluation to 30 percent disabling, effective 
October 2002, under Diagnostic Codes 7308-7348.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the more recent medical 
findings regarding the current level of disability related to 
the veteran's disability.

The 30 percent currently assigned for symptoms related to 
duodenal ulcer disease, status post antrectomy, vagotomy, and 
Billroth II type anastomosis is contemplated by analogy to 
38 C.F.R. §§ 4.20, 4.114, Diagnostic Codes 7308-7348.  A 20 
percent evaluation under Diagnostic Code 7308 is warranted 
for mild symptoms with infrequent episodes of epigastric 
distress with characteristic mild circulatory symptoms or 
continuous mild manifestations.  A 40 percent evaluation is 
warranted for moderate impairment; with less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals, but with diarrhea and 
weight loss.  Id.  A 60 percent evaluation is warranted for 
severe impairment, associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  Id.  

Residuals of a vagotomy with pyloroplasty or 
gastroenterostomy is rated under 38 C.F.R. § 4114, Diagnostic 
Code 7348 (2007).  This provides a 40 percent rating when 
followed by demonstrably confirmative postoperative 
complications of stricture or continuing gastric retention.  
With symptoms and confirmed diagnosis of alkaline gastritis, 
or of confirmed persisting diarrhea, a 30 percent rating is 
assigned.  This diagnostic code also provides that a 
recurrent ulcer following complete vagotomy is to be rated 
under Diagnostic Code 7305, minimum rating 20 percent; and to 
rate dumping syndrome under Diagnostic Code 7308.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, are not to be combined 
with each other.  Instead, a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Weight loss is a criterion for a disability rating higher 
than currently assigned for the veteran's gastrointestinal 
disorder under Diagnostic Codes 7304 and 7346.  For purposes 
of evaluating conditions in Section 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  See 38 C.F.R. § 4.112.

In December 2002, the veteran was afforded a VA examination.  
During the examination, the veteran reported being diagnosed 
with duodenal ulcer in 1964 with surgical intervention in 
1997.  He informed the examiner that he has loose bowel 
movements, flatulence, a "bloated feeling," and takes 
Clonidine, Chlorthalidone, Atenolol, and Loperamide for his 
symptoms.  He has the "bloated feeling" approximately three 
times over the course of a two week period, which is 
alleviated with the medication previously stated.  Physical 
examination of the veteran revealed no complaints of recent 
weight gain or loss.  The examiner noted a midline well-
healed surgical scar that exhibited no breakdown of the skin 
tissue.  The abdomen was soft, nontender, no organomegaly or 
tenderness on deep palpation.  Bowel sounds were normoactive, 
and the veteran did not complain of any localized pain or 
tenderness on examination.  There were no signs of anemia, 
and the examiner diagnosed the veteran with duodenal ulcer 
first diagnosed in 1964.  

In June 2004, the veteran underwent a second VA examination 
for his service-connected gastrointestinal disability.  The 
veteran indicated that he began to develop problems with 
burning pains in the abdomen during his military service, 
which continued after service.  Surgery was performed for 
duodenal ulcer disease, but problems continued with eating 
certain foods.  The veteran explained that he was on 
prescribed medication for his condition and has no complaints 
of vomiting, hematemesis, or melena.  He admitted to 
experiencing some bloating from his medication as well as 
increased flatulence, but denied constipation and a history 
of anemia.  The veteran reported to the examiner that he has 
circulatory problems, colic, distention after meals, and 
experiences bloating and loose bowel movements approximately 
fourteen times per day.  Examination of the abdomen showed a 
well-healed surgical scar from the epigastric area extending 
into the umbilicus.  The abdomen was soft and bowel sounds 
were slightly hyperactive with no organomegaly.  There was 
slight tenderness around the umbilicus and no masses were 
palpated.  The rectal examination revealed a normal sphincter 
tone and the prostate was soft with no masses palpated.  The 
stool was guaiac negative for blood.  Laboratory testing 
showed no anemia, and the veteran was diagnosed with 
residuals of duodenal ulcer disease, status post antrectomy, 
vagotomy, and Billroth II anastomosis.  

VA outpatient treatment records dated from October 2002 to 
October 2006 reflect complaints and treatment for frequent 
bowel movements, diarrhea, and lower abdominal cramping 
despite prescribed medications.  An August 2004 VA outpatient 
treatment record notes the veteran's complaints of cramping 
and bowel movements ranging from six to fourteen per day.  
The veteran was prescribed medication for the diarrhea and 
cramping.  Thereafter, in August 2005, the veteran went for a 
gastrointestinal outpatient consult for complaints of 
frequent stools and abdominal pain since his partial 
gastrectomy.  The treatment record notes that the veteran has 
had persistent, watery bowel movements from six to ten per 
day with no melena or blood.  Examination of the veteran 
revealed a soft abdomen, and the physician assessed the 
veteran with post vagotomy diarrhea, which has been stable 
for thirty years, and guaiac positive stool.  The veteran was 
prescribed Paragoric Oral for his diarrhea.  In September 
2005, the veteran was seen for follow-up treatment after 
being placed on Paragoric Oral for his condition.  It was 
noted that little improvement had been made with the new 
medication, but in October 2005, treatment records stated 
that the Paragoric Oral was working for the veteran's post 
vagotomy diarrhea, but caused abdominal cramping.  The 
physician assessed the veteran with post vagotomy diarrhea 
"improved."  Examination of the abdomen in October 2006 
noted normal bowel sounds with a large midline healed scar 
and no bruits, hepatosplenomegaly, palpable mass, or ventral 
hernia.  The nondistended abdomen was soft and nontender and 
exhibited no fluid wave.  The physician diagnosed the veteran 
with status post duodenal ulcers, gastrectomy with dumping 
syndrome, colonic polyp, and tubular adenoma.  

Based upon the current medical evidence, the Board finds that 
the veteran's service-connected gastrointestinal disability 
does not warrant an increased evaluation under Diagnostic 
Codes 7305 and 7348.  As previously stated, a higher rating 
under Diagnostic Code 7348 requires evidence of confirmed 
postoperative complications of stricture or continuing 
gastric retention.  None of the tests performed during the 
rating period show confirmation of gastric retention or 
stricture.  In particular, an August 2003 
esophagogastroduodenoscopy reflected status post Billroth II 
surgery, mild gastritis, and duodenal nodules, with no 
evidence of gastric retention or stricture.  Thus, a higher 
rating is not warranted under Diagnostic Code 7348.  
Similarly, there is no evidence of anemia or weight loss with 
impairment of health to warrant an increased rating under 
Diagnostic Code 7305.  As explained below, the veteran has 
experienced some fluctuations in his weight after service, 
but VA medical records indicate that his weight has remained 
relatively stable, and there is no medical evidence showing 
requisite incapacitating episodes associated with the 
veteran's service-connected gastrointestinal disability.  
Thus, the overall disability picture does not more nearly 
approximate the criteria for a higher rating under Diagnostic 
Codes 7305 and 7348.  

The Board also finds that the veteran's symptomatology does 
not more nearly approximate moderate postgastrectomy syndrome 
with less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss under Diagnostic Code 7308.  While 
the veteran has continually exhibited diarrhea, the record is 
void of weight loss and mild circulatory symptoms.  During 
the December 2002 VA examination, the examiner noted that the 
veteran did not complain of any weight gain or loss, and in 
June 2004, the examiner stated that there were no signs of 
anemia.  Furthermore, in August 2005 during the 
gastrointestinal consult, the veteran was assessed as 
"maintaining weight."  In fact, the veteran has actually 
gained weight since his disability was service-connected.  As 
the records show, the veteran weighed 159 pounds upon entry 
into service and 194 pounds upon separation.  After service, 
the veteran's weight has fluctuated from 196 to 208 pounds 
between January 1975 and October 2006.  Thus, the veteran has 
not exhibited any material weight loss over the course of the 
appeal.  Additionally, although the veteran reported having 
circulatory problems during the June 2004 VA examination, the 
medical evidence does not show that any physician has 
indicated that he has mild circulatory symptoms after meals 
due to his service-connected gastrointestinal disability.  
Thus, a higher rating under Diagnostic Code 7308 is not 
warranted.

The veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the veteran's belief 
that his service-connected disability has worsened.  However, 
the objective clinical findings do not support his assertions 
for the reasons stated above.  As the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his duodenal ulcer disease, status post 
antrectomy, vagotomy, and Billroth II type anastomosis, the 
benefit-of-the-doubt doctrine is not for application, and an 
increased rating must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the RO sent a letter to the veteran in October 
2002 regarding the VCAA notice requirements.  In the letter, 
the veteran was informed that the evidence necessary to 
substantiate the claim for an increased evaluation would be 
evidence showing that his disability is worse than the 
current evaluation contemplates.  It also informed him that 
on his behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letter 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  Finally, 
he was told to submit any evidence in his possession that 
pertained to the claim.  
While the Board acknowledges the October 2002 letter, the 
VCAA duty to notify has not been satisfied because the letter 
did not specifically advise the veteran that he could provide 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disability and the effect that worsening 
has on his employment and daily life.  The letter also failed 
to notify the veteran that he may submit evidence such as lay 
statements, medical statements, employer statements, job 
application rejections, and any other evidence indicative of 
an increase in his disabilities or exceptional circumstances 
relating to the disabilities.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claim for increased rating, which is shown 
by his statements contending that his disability has worsened 
in severity and he is unable to secure gainful employment due 
to his service-connected disability.  The Board finds that by 
way of the veteran's actual knowledge and the overall 
development of his claim throughout the pendency of this 
appeal, the errors of notice are non-prejudicial to the 
veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records and VA outpatient treatment records dated 
June 1993 to October 2006.  The veteran was also provided a 
VA examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
duodenal ulcer disease, status post antrectomy, vagotomy, and 
Billroth II type anastomosis is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


